Title: From James Madison to Edmund Randolph, 24 June 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. June 24. 1783
I cannot break in upon my punctuality so far as to omit acknowledging your favor by yesterday’s post, though I can scarce do more than refer you to the official letter to the Govr. and mine to Mr. Jones, which you will see, whether he be absent or present, having addressed it to you on the first contingency. In the former letter Mr. Mercer has related the several circumstances which have resulted from a revolt of the Soldiery at this place, who have recurred to the irregular mode of making redress. Their grievances all terminate as you may [sup]pose in the want of their pay which Congs. are unable to give them; and the information we receive from the States is far from opening any fresh sources for that purpose. Indeed the prospect on the side of the latter compared with the symptoms beginning to appear on the side of the army is to the last degree afflicting to those who love thier Country and aim at its prosperity. If I had leisure to use a Cypher, I could dilate much on the present State of our Affairs; which as it is I must defer to another occasion.

I was prepared by Mr. Jones late letters for the fate to which the Budget of Congs. has been consigned, but the circumstances under which it arrived here gave peculiar pungency to the information. I wish that those who abuse Congs. and baffle their measures, may as much promote the public good as they profess to intend. I am sure they will not do it more effectually tha[n] is intended by some at least of those who promote the measur[es] of Congs.
Adieu.
J. M.
